DETAILED ACTION
Claims 1-5, 8, 10, 15-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Attorney Robert Ziemian on 02 March 2022.
The application has been amended as follows: 
Claim 1 (Currently amended)
An audio encoder for encoding an audio signal, comprising:
a first encoding processor configured for encoding a first audio signal portion in a frequency domain, wherein the first encoding processor comprises:
a time-frequency converter configured for converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; and
a spectral encoder configured for encoding the frequency domain representation;
a second encoding processor configured for encoding a second different audio signal portion in a time domain;
a cross-processor configured for calculating, from an encoded spectral representation of the first audio signal portion, initialization data of the second encoding processor, so that the second encoding processor is initialized to encode the second 
a controller configured for analyzing the audio signal and configured for determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and
2Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021an encoded signal former configured for forming an encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion,
[AltContent: connector]
wherein the cross-processor comprises:
a noise shaper configured for shaping quantized spectral values of a frequency domain representation using LPC coefficients derived from the first audio signal portion;
a spectral decoder configured for decoding spectrally shaped spectral portions of the frequency domain representation with a high spectral resolution to acquire a decoded spectral representation; and
a frequency-time converter configured for converting the decoded spectral representation into the time domain to acquire a decoded first audio signal portion, wherein a sampling rate associated with the decoded first audio signal portion is different from a sampling rate of the audio signal, and a sampling rate [AltContent: connector]associated with an output signal of the frequency-time converter is different from a sampling rate associated with the audio signal input into the time-frequency converter, or
wherein the second encoding processor comprises an associated second sampling rate, wherein the first encoding processor has associated therewith a first sampling rate being different from the second sampling rate, and wherein the cross-processor comprises a frequency-time converter configured for generating a time domain signal at the second sampling rate, wherein the frequency-time converter comprises:
a selector configured for selecting a portion of a spectrum input into the 3Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021frequency-time converter in accordance with a ratio of the first sampling rate and the second sampling rate, a transform processor configured for using a transform length being different from a transform length used by the time-frequency converter; and
a synthesis windower configured for windowing using a window comprising a different number of window coefficients compared to a window used by the time-frequency converter.
Claim 2 (currently amended)
The audio encoder of claim 1, wherein the audio signal comprises a high band and a low band, and
[AltContent: connector]wherein the second encoding processor comprises a sampling rate converter configured for converting the second audio signal portion to a lower sampling rate representation having a second sampling rate, the second sampling rate of the lower sampling rate representation being lower than a sampling rate of the audio signal, wherein the lower sampling rate representation does not comprise the high band of the audio signal; and
[AltContent: connector]wherein the audio encoder further comprises:
a time domain low band encoder configured for time domain encoding the lower sampling rate representation; and
a time domain bandwidth extension encoder configured for parametrically encoding the high band.
Claim 3 (previously presented)
The audio encoder of claim 1, further comprising:
a preprocessor configured for preprocessing the first audio signal portion and the second audio signal portion, and
wherein the preprocessor comprises a prediction analyzer configured for determining prediction coefficients;
wherein the encoded signal former is configured for introducing an encoded version of the prediction coefficients into the encoded audio signal.
Claim 4 (previously presented)
The audio encoder of claim 1, comprising:
a preprocessor comprising a resampler configured for resampling the audio signal to a sampling rate of the second encoding processor; and
a prediction analyzer configured to determine the prediction coefficients using a resampled audio signal, or
wherein the preprocessor further comprises a long term prediction analysis stage configured for determining one or more long term prediction parameters for the first audio signal portion.


Claim 5 (previously presented)
The audio encoder of claim 1, wherein the cross-processor comprises:
a spectral decoder configured for calculating a decoded version of the first encoded signal portion;
a delay stage configured for feeding a delayed version of the decoded version into a de-emphasis stage of the second encoding processor for initialization;
5Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021a weighted prediction coefficient analysis filtering block configured for feeding a filter output into a codebook determiner of the second encoding processor for initialization;
an analysis filtering stage configured for filtering the decoded version or a pre- emphasized version and configured for feeding a filter residual into an adaptive codebook determiner of the second encoding processor for initialization; or
a pre-emphasis filter configured for filtering the decoded version and configured for feeding a delayed or pre-emphasized version to a synthesis filtering stage of the second encoding processor for initialization.
Claim 6 (cancelled)
Claim 7 (cancelled)
Claim 8 (previously presented)
The audio encoder of claim 1,
wherein the second encoding processor comprises at least one element of the following group of elements:
a prediction analysis filter;
an adaptive codebook stage;
an innovative codebook stage;

an ACELP/gain coding stage;
a prediction synthesis filtering stage;
a de-emphasis stage; and
a bass post-filter analysis stage.
Claim 9 (cancelled)
Claim 10 (currently amended)
An audio decoder for decoding an encoded audio signal, comprising:
[AltContent: connector]a first decoding processor configured for decoding a first encoded audio signal portion in a frequency domain to obtain a decoded spectral representation, the first decoding processor comprising:
a frequency-time converter configured for converting the decoded spectral representation into a time domain to acquire a decoded first audio signal portion;
a second decoding processor configured for decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion;
a cross-processor configured for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding processor, so that the second decoding processor is initialized to7Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021 decode the second encoded audio signal portion following in time the first encoded audio signal portion in the encoded audio signal; and
a combiner configured for combining the decoded first audio signal portion and the decoded second audio signal portion to acquire a decoded audio signal,
wherein the second decoding processor comprises:
[AltContent: connector]a time domain low band decoder configured for decoding a low band time domain signal;
a resampler configured for resampling the low band time domain signal;
a time domain bandwidth extension decoder configured for synthesizing a high band of a time domain output signal; and
a mixer configured for mixing a synthesized high band of the time domain output signal and a resampled low band time domain signal, or

wherein the cross-processor comprises:
an additional frequency-time converter operating at a second sampling rate being different from a first sampling rate associated with the frequency-time converter of the first decoding processor to acquire a further decoded first signal portion in the time domain, wherein the further decoded first signal portion in the time domain comprises the second sampling rate being different from the first sampling rate associated with an output of the frequency-time converter of the second decoding processor, wherein the additional frequency-time converter comprises:
a selector configured for selecting a portion of a spectrum input into the additional frequency-time converter in accordance with a ratio of the first sampling rate and the second sampling rate;
[AltContent: connector]a transform processorResponse to Office Action dated June 1, 2021 comprising a transform length being different from a transform length used by the frequency-time converter of the first decoding processor; and
a synthesis windower using a window comprising a different number of coefficients compared to a window used by the frequency-time converter of the first decoding processor






Claim 11 (cancelled)
Claim 12 (cancelled)
Claim 13 (cancelled)
Claim 14 (cancelled)
Claim 15 (previously presented)
The audio decoder of claim 10,
wherein the second decoding processor comprises at least one element of the group of elements comprising:
a stage configured for decoding ACELP gains and an innovative codebook;
an adaptive codebook synthesis stage;
an ACELP post-processor;
a prediction synthesis filter; and
a de-emphasis stage.
Claim 16 (currently amended)
A method of encoding an audio signal, comprising:
encoding a first audio signal portion in a frequency domain, comprising:
converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; and
encoding the frequency domain representation;
encoding a second different audio signal portion in a time domain;
calculating, from an encoded spectral representation of the first audio signal portion, initialization data for the step of encoding the second different audio signal 
analyzing the audio signal and determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and
[AltContent: connector]forming an encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion,

wherein the calculating the initialization data comprises:
shaping quantized spectral values of the frequency domain representation using LPC coefficients derived from the first audio signal portion;
decoding spectrally shaped spectral portions of the frequency domain representation with a high spectral resolution to acquire a decoded spectral representation; and
converting the decoded spectral representation into the time domain to acquire a decoded first audio signal portion, wherein a sampling rate associated with the decoded first audio signal portion is different from a sampling rate of the audio signal, and a sampling rate associated with an output signal of the 
wherein the encoding the second different audio signal portion in the time domain comprises an associated second sampling rate, wherein the encoding the first audio signal portion in the frequency domain has associated therewith a first sampling rate being different from the second sampling rate, and wherein the calculating the initialization data comprises generating a time domain signal at the second sampling rate, wherein the generating comprises:
selecting a portion of a spectrum input into the generating in accordance with a ratio of the first sampling rate and the second sampling rate, using a transform length being different from a transform length used by the converting; and
windowing using a window comprising a different number of window coefficients compared to a window used by the converting.
Claim 17 (currently amended)
A method of decoding an encoded audio signal, comprising:
decoding a first encoded audio signal portion in a frequency domain to obtain a decoded spectral representation, the decoding the first encoded audio signal portion comprising:
converting a decoded spectral representation into a time domain to acquire a decoded first audio signal portion;
decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion;
calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the step of decoding the second encoded audio12Application No. 16/290,587Docket No.: 53523.29US02 Response to Office Action dated June 1, 2021signal 
combining the decoded first audio signal portion and the decoded second audio signal portion to acquire a decoded audio signal,
[AltContent: connector]wherein the decoding the second encoded audio signal portion comprises:
decoding a low band time domain signal;
resampling the low band time domain signal;
synthesizing a high band of a time domain output signal; and
mixing a synthesized high band of the time domain output signal and a resampled low band time domain signal, or

wherein the calculating the initialization data comprises:
an additional frequency-time converting operating at a second sampling rate being different from a first sampling rate associated with the converting used in the decoding the first encoded audio signal portion to acquire a further decoded first signal portion in the time domain, wherein the further decoded first signal portion in the time domain comprises the second sampling rate being different from the first sampling rate associated with an output of the converting used in the decoding the second encoded audio signal portion, wherein the additional frequency-time converting comprises:
[AltContent: connector]selecting a portion of a spectrum input into the additional frequency-time converting in accordance with a ratio of the first sampling rate and the second sampling rate;
transform processing comprising a transform length being different from a transform length used by the converting used in the decoding the first13Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021 encoded audio signal portion; and
synthesis windowing using a window comprising a different number of coefficients compared to a window used by the converting used in the decoding the first encoded audio signal portion






Claim 18 (currently amended)
A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, the method of encoding an audio signal, the method comprising:
encoding a first audio signal portion in a frequency domain, comprising:
converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; and
encoding the frequency domain representation;
encoding a second different audio signal portion in the time domain;
calculating, from the encoded spectral representation of the first audio signal portion, initialization data for the step of encoding the second different audio signal portion, so that the step of encoding the second different audio signal portion is initialized to encode the second audio signal portion immediately following the first audio signal portion in time in the audio signal;
analyzing the audio signal and determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and
[AltContent: connector]forming an encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion,
[AltContent: connector]
wherein the calculating the initialization data comprises:
shaping quantized spectral values of the frequency domain representation using LPC coefficients derived from the first audio signal portion;
decoding spectrally shaped spectral portions of the frequency domain representation with a high spectral resolution to acquire a decoded spectral representation; and
converting the decoded spectral 15Application No. 16/290,587Docket No.: 53523.29US02representation into the time domain to acquire a decoded first audio signal portion, wherein a sampling rate associated with the decoded first audio signal portion is different from a sampling rate of the audio signal, and a sampling rate associated with an output signal of the converting into the time domain is different from a sampling rate associated with the audio signal input into the converting into the frequency domain, or
wherein the encoding the second different audio signal portion in the time domain comprises an associated second sampling rate, wherein the encoding the first audio signal portion in the frequency domain has associated therewith a first sampling rate being different from the second sampling rate, and wherein the calculating the initialization data comprises generating a time domain signal at the second sampling rate, wherein the generating comprises:
selecting a portion of a spectrum input into the generating in accordance with a ratio of the first sampling rate and the second sampling rate, using a transform length being different from a transform length used by the converting; and
[AltContent: connector]windowing using a window comprising a different number of window coefficients compared to a window used by the converting.
Claim 19 (currently amended)
A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, the method of decoding an encoded audio signal, the method comprising:
[AltContent: connector]decoding a first encoded audio signal portion in a frequency domain to obtain a decoded spectral representation, the decoding comprising:
16Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021converting the decoded spectral representation into a time domain to acquire a decoded first audio signal portion;
decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion;
[AltContent: connector]calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the step of decoding the second encoded audio signal portion, so that the step of decoding the second encoded audio signal portion is initialized to decode the second encoded audio signal portion following in time the first encoded audio signal portion in the encoded audio signal; and
combining the decoded first audio signal 
wherein the decoding the second encoded audio signal portion comprises:
decoding a low band time domain signal;
resampling the low band time domain signal;
synthesizing a high band of a time domain output signal; and
mixing a synthesized high band of the time domain output signal and a resampled low band time domain signal, or
[AltContent: connector]
wherein the calculating the initialization data comprises:
an additional frequency-time converting operating at a second sampling rate being different from a first sampling rate associated with the converting used in the decoding the first encoded audio signal portion to acquire a further decoded first signal portion in the time 17Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021domain, wherein the further decoded first signal portion in the time domain comprises the second sampling rate being different from the first sampling rate associated with an output of the converting used in the decoding the second encoded audio signal portion, wherein the additional frequency-time converting comprises:
selecting a portion of a spectrum input into the additional frequency-time converting in accordance with a ratio of the first sampling rate and the second sampling rate;
transform processing comprising a transform length being different from a transform length used by the converting used in the decoding the first encoded audio signal portion; and
synthesis windowing using a window comprising a different number of coefficients compared to a window used by the converting used in the decoding the first encoded audio signal portion

[AltContent: connector]



Allowable Subject Matter
Claims 1-5, 8, 10, 15-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
An audio encoder for encoding an audio signal, comprising:
a first encoding processor configured for encoding a first audio signal portion in a frequency domain, wherein the first encoding processor comprises:
a time-frequency converter configured for converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; and
a spectral encoder configured for encoding the frequency domain representation;

a cross-processor configured for calculating, from an encoded spectral representation of the first audio signal portion, initialization data of the second encoding processor, so that the second encoding processor is initialized to encode the second audio signal portion immediately following the first audio signal portion in time in the audio signal;
a controller configured for analyzing the audio signal and configured for determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and
2Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021an encoded signal former configured for forming an encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion,
wherein the cross-processor comprises:
a noise shaper configured for shaping quantized spectral values of a frequency domain representation using LPC coefficients derived from the first audio signal portion;
a spectral decoder configured for decoding spectrally shaped spectral portions of the frequency domain representation with a high spectral resolution to acquire a decoded spectral representation; and
a frequency-time converter configured for converting the decoded spectral representation into the time domain to acquire a decoded first audio signal portion, wherein a sampling rate associated with the decoded first audio signal portion is different from a sampling rate of the audio signal, and a sampling rate 
wherein the second encoding processor comprises an associated second sampling rate, wherein the first encoding processor has associated therewith a first sampling rate being different from the second sampling rate, and wherein the cross-processor comprises a frequency-time converter configured for generating a time domain signal at the second sampling rate, wherein the frequency-time converter comprises:
a selector configured for selecting a portion of a spectrum input into the 3Application No. 16/290,587Docket No.: 53523.29US02Response to Office Action dated June 1, 2021frequency-time converter in accordance with a ratio of the first sampling rate and the second sampling rate, a transform processor configured for using a transform length being different from a transform length used by the time-frequency converter; and
a synthesis windower configured for windowing using a window comprising a different number of window coefficients compared to a window used by the time-frequency converter.
Closest Prior Art
The reference of Makinen (US 2005/0256701 A1) provides teaching for receiving a frame as portion of an audio signal to be encoded by a transform coding (TCX, frequency converter into frequency domain) model, spectral encoding of the frequency domain representation of the signal [0043], dividing up the signal into different frames and a classification is made for the frames to determine whether the frames are music-like or speech-like, considering each superframe after the other and encoding each based on its classification (Fig. 2, [0041]-[0047]), an evaluation portion able to determine parts of the audio that are music-like or speech-like (and thereby able to determine 
Schug et al (US 2014/0072121 A1) provides temporal noise shaping in the frequency domain enhancing the temporal resolution of a coder achieved by (adaptive prediction) TNS-filtering of the spectral coefficients of an input signal [0004].
Yoon et al (US 2012/0226496 A1) provides a demultiplexer which extracts linear predictive coding bitstream and linear predictive coding coefficients, as well as data encoded by both ACELP and TCX schemes [0093].
Bessette (US 2011/0145003 A1) provides teaching for encoding and transmitting LPC coefficients from an LPC analysis stage, and a transform coder which uses scale factors to shape quantization noise of spectral coefficients [0071].
Disch et al (US 2012/0076323 A1) provides teaching for feeding a signal into a synthesis windower [0045].
The prior art of record taken alone or in combination however fail to teach, inter alia, an audio encoder for encoding an audio signal which selects a portion of a spectrum input into a frequency-time converter in accordance to a ratio of a first sampling rate of a first encoder and a second sampling rate of a second encoder, or, a frequency-time converter configured for converting the decoded spectral representation into the time domain to acquire a decoded first audio signal portion, wherein a sampling rate associated with the decoded first audio signal portion is different from a sampling rate of the audio signal, and a sampling rate associated with an output signal of the frequency-time converter is different from a sampling rate associated with the audio signal input into the time- frequency converter.

Dependent claims 2, 3, 4, 5 and 8 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 10, the prior art of record applied to claim 1 for 
the encoding process is similarly applicable to claim 10 here for the decoding process, and in addition, the prior art of record taken alone or in combination fails to teach, inter alia, a cross processor with a frequency-time converter having a selector which selects a portion of a spectrum into an additional frequency-time converter based on a ratio of a first sampling rate of the first frequency-time converter and a second sampling rate of the additional frequency-time converter.
Claim 10 is hereby allowed over the prior art of record.
Dependent claim 15 depends on claim 10 and is also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 16, this claim is presented similarly to claim 1 
as a method detailing procedures for using the claimed audio encoder, and is hereby allowed over the same rationale set forth for claim 1.
Claim 16 is hereby allowed over the prior art of record.
With regard to independent claim 17, this claim is presented similarly to claim 
10 as a method detailing procedures for using the claimed audio decoder, and is hereby allowed over the same rationale set forth for claim 10.
Claim 17 is hereby allowed over the prior art of record.

as a computer program product storing executable instructions required for the operation of the audio encoder as programmable steps on a computer product, and is hereby allowed over the same rationale set forth for claim 1.
Claim 18 is hereby allowed over the prior art of record.
With regard to independent claim 19, this claim is presented similarly to claim 
10 as a computer program product storing executable instructions required for the operation of the audio decoder as programmable steps on a computer product, and is hereby allowed over the same rationale set forth for claim 10.
Claim 19 is hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657